442 F.3d 195
Earle B. GREGORY; Ken Blinko; Betty C. Coley; Vicki Grainger; Ethel E. Graves; Becky Halsall; John S. Halsall, III; Jerry F. McDaniel; Veronica T. McDaniel; Laverne McKenzie; Marianne McKenzie; Nathan J. Neely; Zevie H. Neely; Sulina Prather; Kathryn Roddey; Gina Tibbs; John A. Tibbs; John C. Tibbs; Brenda D. Watts; Gerald D. Watts; C. Ann Williams; Henry M. Williams, Jr.; Wesley L. Williams, Jr.; Grant Hall; Tom Moore; Anna Nunnery; Charles Shope; Penelope Shope; Kathy Annette Wood; Sam Jones Wood; Ruth Ann Hall, Plaintiffs-Appellees,v.FINOVA CAPITAL CORPORATION, Defendant-Appellant.
No. 05-2118.
United States Court of Appeals, Fourth Circuit.
March 14, 2006.
ORDER

1
Our order of October 6, 2005, as corrected by our order of October 14, 2005, stayed the proceedings in the district court during the pendency of the appeal or until the further order of this court.*


2
The case was on February 2, 2006, and our decision was, reversing the order of the district court which, on June 8, 2005, had certified the case as a class action.


3
While Judge Widener, with whom Judge Luttig agrees, are of opinion to reverse the district court's certification of a class action under Fed.R.Civ.P. 23, and Judge King dissents therefrom, all of the judges of the said panel agree that our orders of October 6, 2005, as corrected October 14, 2005, should be vacated in so far as they stay proceedings in the district court during pendency of this appeal or until the further order of this court.


4
It is accordingly ADJUDGED and ORDERED that our said orders of October 6, 2005 and October 14, 2005 shall be, and they hereby are, forthwith vacated in so far as they, in any manner, stay the proceedings in the district court.


5
With the concurrences of Judge LUTTIG and Judge KING.



Notes:


*
 Our order number was changed to 05-2118 upon permission to appeal being granted. The cases are the same, only the numbers differ